

                                                                    Exhibit 10.7



                              EMPLOYMENT AGREEMENT

     THIS  EMPLOYMENT  AGREEMENT  (this  "Agreement")  is made  this  1st day of
October,  2004, between QUIGLEY MANUFACTURING INC., a Delaware  corporation,  as
employer (hereinafter "Employer"), and DAVID HESS (hereinafter "Employee")

                              W I T N E S S E T H:

     WHEREAS,  the Employer agrees to hire and employ Employee  according to the
terms and conditions stated herein; and,

     WHEREAS,  the Employee agrees to render Employer services  according to the
terms and conditions stated herein;

     NOW,  THEREFORE,  in  consideration of the mutual promises herein contained
and intending to be legally bound hereby, the parties hereto agree as follows:

     1. EMPLOYEE'S DUTIES AND TITLE.  Employer hereby employs Employee to render
services to Employer in the title and capacity of Chief Operating Officer,  with
assigned  duties  and  tasks as  specified  by  Employer's  Board of  Directors,
including,  by way of example only and without  limitation:  responsibility  for
production and manufacturing, technical guidance, employee supervision and other
matters related to Employer's day-to-day manufacturing operations and affairs at
the  Pharmaloz  facility  in  Lebanon,  PA  and  the  Simon  Candy  facility  in
Elizabethtown,  PA.  Employee's job description shall be as described on Exhibit
"A" attached  hereto and made a part hereof.  In no event shall  Employee's  job
description or responsibilities  be materially changed without his consent,  nor
shall Employee be obligated to relocate without his consent. The Employee hereby
accepts  such  employment  for the period  stated in  Paragraph 2, and agrees to
devote his full time and  attention  and his best  talents and  expertise to the
duties of employment hereby accepted by him.

     2.  TERM OF  EMPLOYMENT.  The  term of  Employee's  employment  under  this
Agreement shall commence on the date hereof  ("Commencement  Date") and continue
until the close of  business  on December  31,  2006 (the  "Termination  Date"),
unless sooner  terminated  pursuant to paragraph 5 of this Agreement;  PROVIDED,
however that the term will  automatically  renew on the Termination Date, and on
each  subsequent  anniversary of the  Termination  Date (each,  an  "ANNIVERSARY
DATE") for an additional  one-year period unless either party shall give written
notice of  non-renewal  to the other not less than  sixty (60) days prior to the
Termination Date or the  then-applicable  Anniversary  Date, in which event this
Agreement shall terminate on the Termination  Date or at the end of the one-year
period then in effect.

     3.  COMPENSATION.  As  compensation  to the  Employee  pursuant to services
rendered  under this  contract,  the Employer shall pay to Employee and Employee
shall accept the following salary, other compensation, and benefits:

          (a)  Employer  shall pay the Employee a base salary at an annual rate,
     of One  Hundred  Four  Thousand  Dollars  ($104,000.00)  per year,  or such
     greater amount as the Board of Directors may from time to time determine.





          (b) Employer shall, during the term of this Agreement, pay the premium
     for  a  $500,000  term  life  insurance  policy  obtained  by  Employer  in
     Employee's name.  Employer's payment of the premium shall be subject to all
     applicable federal, state or local employment or withholding taxes.

          (c) The  Employee  shall be  entitled to such  bonuses  and  incentive
     compensation as may be awarded in the discretion of the Board of Directors.

          (d) The Employee shall  receive,  at the  Employer's  expense,  family
     healthcare coverage through such health insurance plan as is established by
     Employer,  and shall be entitled to  participate  in any  employee  benefit
     plans established by Employer,  including, without limitation,  pension and
     profit sharing plans, and savings plans, which are generally  applicable to
     the  Employer's  employees;  provided,  however,  that  (1) the  Employee's
     receipt of such benefits is pursuant to and determined by the provisions of
     such plans, and (2) the Employer  reserves the right to modify or eliminate
     and or all such plans, so long as Employer maintains and/or makes available
     employee  benefits  comparable to those available to Employee through JOEL,
     Inc. as of July 1, 2004.

          (e) Employee shall be entitled to participate in the stock option plan
     sponsored by The Quigley Corporation ("TQC") for officers and executives of
     TQC and  Employer,  and TQC's Board  (through its  Compensation  Committee)
     shall make periodic  determinations whether to award options to Employee in
     accordance with  determinations  made by such Committee regarding similarly
     situated officers.

     4. VACATION BENEFITS; EXPENSE REIMBURSEMENT.

          (a) The Employee  shall be entitled to five (5) weeks paid vacation in
     each calendar  year (pro rated for 2004) during the term of his  employment
     hereunder.

          (b) The  Employer  shall  reimburse  the Employee  for  necessary  and
     appropriate  travel and business expenses incurred by Employee on behalf of
     the Employer

     5. TERMINATION.  Employee's employment under this Agreement shall terminate
upon  occurrence of any of the events  described in the following  subparagraphs
(a) through (c):

          (a) In the event of  Employee's  violation of any of the  covenants of
     this  Agreement,   his  employment  shall   automatically  and  immediately
     terminate; PROVIDED, however, that Employer provides Employee with ten (10)
     days' written notice of any such violation, and Employee has failed to cure
     the violation  within such 10-day period.  No further  payments or benefits
     whatsoever  shall be due to the  Employee  or any  beneficiary  under  this
     Agreement as of the date of said violation.

          (b) The  Employer may  terminate  the  employment  of the Employee for
     "cause"  at  any  time,  in  which  event  neither  the  Employee  nor  his


                                       2



     beneficiaries   or  estate  shall  be  entitled  to  any  further  payments
     hereunder.  For purposes of this  Agreement,  "cause"  shall mean:


               (i) The misappropriation of funds or property of the Employer;

               (ii) Any attempt to obtain  personal  profit from the Employer by
          actions  that are  adverse to the  interests  of the  Employer;

               (iii) Unreasonable  neglect or refusal to perform duties assigned
          to him; or

               (iv) Conviction of a felony.

          (c) If the Employee dies during the term of his employment  under this
     Agreement,  his employment shall automatically  terminate, and Employee and
     his estate and  beneficiaries  shall only be entitled to such benefits,  if
     any, as are provided under the Employer's  benefit plans in the event of an
     employee's  death, as well as any compensation due but not paid through the
     date of death.

          (d) In the event of Employee's  termination  for any reason other than
     set forth in paragraphs  (a) through (c),  Employee  shall be entitled to a
     lump-sum  severance  payment equal to nine (9) months'  salary.  No further
     payments  shall be due to Employee  hereunder.

     6. COVENANT NOT TO COMPETE. Except as provided in paragraph (b) below:

          (a) Employee agrees, that during the term of his employment under this
     Agreement and for a period of two (2) years thereafter, that:

               (i) He shall not  associate  with,  enter  into the employ of, or
          render any services to any business  that  competes with Employer or a
          business  that  conducts  similar  business (as defined  below) to the
          business of  Employer,  within a  twenty-five  (25) mile radius of the
          Employer's facilities in Lebanon and Elizabethtown, Pennsylvania.

               (ii) He shall not solicit, divert, or induce customers or clients
          of  Employer to obtain  similar  products  or  services  from  others,
          including any competitor of the Employer.

               (iii) He shall not acquire any financial interest, other than for
          full  consideration,  in any  competitor in a similar  business to the
          business of Employer  (including  any interest in any  publicly-traded
          entity) that competes with Employer anywhere in the United States.

               "Similar business" as used in the foregoing  subparagraphs  shall
          include,   but  not  be  limited  to,  the  business  of  manufacture,
          distribution and sale of (a) cold-relief products,  (b) allergy-relief
          products, and (c) health and nutritional supplements.

          (b) The  provisions  of  paragraphs  (a)(i) - (iii) shall not apply if
     Employee's employment terminates because of a sale, merger,  consolidation,
     or similar transaction involving the Employer.


                                       3




     7. CONFIDENTIALITY/SECRECY COVENANTS.

          (a) During the period of his employment hereunder, and for a period of
     five (5) years thereafter, Employee agrees that he shall not:

               (i) Use,  divulge,  or communicate to anyone,  either orally,  in
          writing,  or by  electronic  means,  the  names  and/or  addresses  of
          Employer's customers or clients, or the details of any transactions or
          financial  matters of Employer,  whether or not such  information  was
          available to Employee during his employment.

               (ii) Use,  divulge or  communicate to anyone,  either orally,  in
          writing, or by electronic means, any Employer trade secrets,  patents,
          formulas,  processes,  manufacturing  methods,  or  data  supplied  or
          available to him in connection with his employment.

          (b)  Employee  agrees  that  all  trade  secrets,  formulas,  patents,
     processes,  manufacturing  methods, data, documents,  equipment,  property,
     customer  and  supplier  information,   financial  information,  sales  and
     marketing  data,  and other  information  provided  to the  Employee by the
     Employer,  or obtained by the Employee,  in the course of, or in connection
     with, his employment, are and shall remain the property of the Employer and
     shall  be  returned  to the  Employer  by  the  Employee  immediately  upon
     termination  of  Employee's  employment,  and no  copies  or  reproductions
     thereof in any form shall be retained by Employee.

     8.  INJUNCTIVE  RELIEF.  In the event of a breach by Employee of any of the
covenants  contained in paragraphs 6 and 7 of this  Agreement,  Employee  agrees
that money damages shall not be an adequate remedy for such breach, and Employer
shall, in addition to all other remedies for such breach provided for under this
Agreement or applicable  law, have the right to request  immediate and permanent
injunctive  relief to enjoin  and  restrain  such  breach  and any  consequences
thereof.

     9. EMPLOYER'S  PROPRIETARY RIGHTS.  Employee agrees that all inventions and
products  developed by the Employee during the term of his employment under this
Agreement shall be owned by and be the exclusive property of the Employer.

     10. MISCELLANEOUS.

          (a)  This  Agreement  supersedes  any  and  all  prior  agreements  or
     understandings,  oral or written,  with  respect to the  employment  of the
     Employee with the Employer. This Agreement may not be altered or terminated
     orally,  and  shall be  modified  only by a  subsequent  written  Agreement
     executed by both the Employee and the Employer.

          (b) This  Agreement  shall be governed by and  construed in accordance
     with the laws of the Commonwealth of Pennsylvania.

          (c) This  Agreement  shall be  binding  upon  and  shall  inure to the
     benefit of the Employer and its successors and assigns; PROVIDED,  however,


                                       4




     that  Employer  shall  not  assign  or  transfer  (by  operation  of law or
     otherwise)  this  Agreement  without the express prior  written  consent of
     Employee.  This  Agreement  shall be  binding  upon and shall  inure to the
     benefit of the Employee, his heirs, executors and personal representatives,
     and shall not be  assigned by the  Employee  and any  attempted  assignment
     shall be in violation of this Agreement and shall be null and void.

          (d) Whenever  possible,  each  provisions of this  Agreement  shall be
     interpreted in such a manner as to make all provisions effective and valid;
     but, if any provision in this  Agreement is held to be invalid,  illegal or
     unenforceable,  such provision will be ineffective without invalidating the
     remainder of this Agreement.

          (e) All notices,  demands or other communications,  shall be delivered
     to the Employer or Employee at the following addresses which may be changed
     from time to time by either party within thirty (30) days' written  notice:


     To the Employer:

           Guy J. Quigley,  President/CEO
           The Quigley Corporation
           621 Shady Retreat Road
           P.O. Box 1349
           Doylestown, PA 18901

     To the Employee:

           David Hess
           31 North Spruce Street
           P.O. Box 488
           Elizabethtown, PA  17022

          (f) All rights and remedies  granted to the Employer  hereunder  shall
     not be  exclusive,  but shall be in  addition  to all rights  and  remedies
     available to the Employer at law or in equity.

          (g) Unless otherwise specifically defined within this Agreement, words
     and phrases  shall be construed and  interpreted  according to their common
     usage and meaning.  Headings and titles are for reference purposes only and
     are not to be construed as part of this Agreement.

                                       5




     IN WITNESS WHEREOF,  the Employer,  by its authorized  representative,  and
Employee have caused this  Agreement to be executed and made,  all as of the day
and year first written above.

                                            Quigley Manufacturing, Inc.


                                            By: /s/ Guy J. Quigley
                                               ---------------------------------
                                               Guy J. Quigley, its President


                                            /s/ David Hess
                                            ------------------------------------
                                            David Hess("Employee")


THE QUIGLEY  CORPORATION hereby  unconditionally  and irrevocably  guarantees to
Employee the full and punctual  payment and performance of all obligations  when
due of Employer under this Employment Agreement.

                                            THE QUIGLEY CORPORATION


                                            By: /s/ Guy J. Quigley
                                               ---------------------------------
                                               Guy J. Quigley, President


                                       6




                                  Exhibit "A"

              SUMMARY JOB DESCRIPTION FOR CHIEF OPERATING OFFICER


Essential duties and responsibilities of the Chief Operating Officer is to:
     1.   Oversee all of the production  functions of both  operating  plants to
          assure  compliance with established  operating  procedures,  including
          quality  assurance   functions,   maintenance   procedures,   material
          acquistion, storage and handling;
     2.   Establish production goals and objectives in line with capabilities of
          plant  personnel and equipment  parameters,  and reviews those results
          taking steps to help correct unsatisfactory results;
     3.   Supervise  those employees who report directly to the position and, at
          minimum, perform an annual performance evaluation of those employees;
     4.   Dispense advice,  guidance,  direction, and authorization to carry out
          plans and procedures consistent with established policies;
     5.   Review all capital  projects  ascertaining  the  functionality  of the
          project  and  selecting  the  vendor  in   consideration  of  quality,
          functionality, cost, service, and reputation;
     6.   Serves  as  a  technical   point  person  relating  to  new  products,
          ingredients, or processes;
     7.   Represents  the   organization  to  key  contract   customers,   major
          suppliers, and trade organizations;
     8.   Plus such other duties as directed by the President.


